


FIRST AMENDMENT TO
CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into
as of June 28, 2012, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, "Agent") and QUANTUM CORPORATION, a Delaware corporation ("Borrower").

     WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 29, 2012 (as amended, modified or supplemented from
time to time, the "Credit Agreement");

     WHEREAS, Borrower, Agent and Lenders have agreed to amend the Credit
Agreement in certain respects, subject to the terms and conditions contained
herein.

     NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.

     2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of Borrower set forth in Section 6 below, the Credit Agreement is
amended as follows:

     (A) The first sentence of clause (iii) of Section 2.3(d) of the Credit
Agreement is hereby amended and restated in its entirety, as follows:

Each Protective Advance and each Overadvance made pursuant to Section 2.3(d)(ii)
(collectively, each an "Extraordinary Advance") shall be deemed to be a
Revolving Loan hereunder, except that no Extraordinary Advance shall be eligible
to be a LIBOR Rate Loan and, prior to Settlement thereof, all payments on the
Extraordinary Advances shall be payable to Agent solely for its own account.

     (B) Clause (i) of Section 2.4(e) of the Credit Agreement is hereby amended
and restated in its entirety, as follows:

          (i) Borrowing Base. Other than in connection with any Extraordinary
Advance, if, at any time, the Revolver Usage on such date exceeds the lesser of
(i) the Maximum Revolver Amount and (ii) the Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrower to Agent, then
Borrower shall promptly, but in any event, within 1 Business Day, prepay the
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
the amount of such excess.

1

--------------------------------------------------------------------------------




     (C) Section 2.10(c) of the Credit Agreement is hereby amended by (i)
amending and restating the proviso set forth therein in its entirety, as
follows:

          ; provided, that (x) so long as no Event of Default shall have
occurred and be continuing and Average Liquidity for each month (or, with
respect to the month ended March 31, 2012, partial month) is not less than (I)
$20,000,000, for each month during the period commencing on the Closing Date and
ending on March 31, 2013, or (II) $25,000,000, for each month during the period
from and after April 1, 2013, Borrower shall not be obligated to reimburse Agent
for any field examinations, appraisals or intellectual property valuations and
Agent shall not have the right to conduct more than 1 field examination and 1
appraisal of each type of Collateral during any calendar year, and (y) if an
Event of Default has occurred and is continuing or Average Liquidity for any
month (or, with respect to the month ended March 31, 2012, partial month) is
less than (I) $20,000,000, for any month during the period commencing on the
Closing Date and ending on March 31, 2013, or (II) $25,000,000, for any month
during the period from and after April 1, 2013, Borrower shall be obligated to
reimburse Agent for no more than 2 field examinations during any calendar year,
no more than 1 appraisal of each type of Collateral during any calendar year,
and no more than 1 intellectual property valuation during any calendar year and
Agent shall have the right to conduct, at its sole expense, field examinations,
appraisals and intellectual property valuations without limitation.

and (ii) deleting the last sentence thereof in its entirety.

     (D) Section 6.9(b) of the Credit Agreement is hereby amended by (i)
deleting the reference to "September 30, 2012" therein and replacing it with a
reference to "March 31, 2013" and (ii) deleting the reference to "October 1,
2012" therein and replacing it with a reference to "April 1, 2013".

     (E) Section 7(a) of the Credit Agreement is hereby amended and restated in
its entirety, as follows:

          (a) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio, measured on a month-end basis, of at least 1.20 for the trailing 12-month
period ending on the last day of such month.

     (F) Section 7(b) of the Credit Agreement is hereby amended by (i) deleting
the reference to "September 30, 2012" therein and replacing it with a reference
to "December 31, 2012" and (ii) deleting the reference to "October 1, 2012"
therein and replacing it with a reference to "January 1, 2013".

2

--------------------------------------------------------------------------------




     (G) Section 8.1 of the Credit Agreement is hereby amended and restated in
its entirety, as follows:

   8.1 Payments. If Borrower fails to pay when due and payable (whether at the
due date thereof or at a date fixed for mandatory repayment thereof, or by
acceleration thereof or, in the case of an Extraordinary Advance, demand
thereof, or otherwise), (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans (excluding Extraordinary Advances),
(c) all or any portion of the principal of any Extraordinary Advances and such
failure continues for a period of 1 Business Day, or (d) any amount payable to
Issuing Lender in reimbursement of any drawing under a Letter of Credit;

     (H) The defined term "Qualified Cash" contained in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

     "Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and the other Loan Parties
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained at either Wells Fargo or Silicon Valley
Bank or any of its Affiliates.

     (I) Schedule C-1 of the Credit Agreement is hereby replaced with Schedule
C-1 attached hereto.

     (J) Clause (c) of Schedule 5.2 of the Credit Agreement is hereby amended by
(i) deleting the reference to "September 30, 2012" therein and replacing it with
a reference to "March 31, 2013" and (ii) deleting the reference to "October 1,
2012" therein and replacing it with a reference to "April 1, 2013".

     3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

     4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.

3

--------------------------------------------------------------------------------




     5. Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:

     (a) Each party hereto shall have executed and delivered this Amendment to
Agent;

     (b) Agent shall have received that certain Assignment and Acceptance
Agreement entered into between Wells Fargo Capital Finance, LLC, as assignor,
and Silicon Valley Bank, as assignee, with respect to an assignment of the
Revolver Commitment in an amount equal to $25,000,000, in form and substance
satisfactory to Agent, duly authorized, executed and delivered by the parties
thereto;

     (c) No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.

     6. Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

     (a) All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on the date of this Amendment, as though made
on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date);

     (b) No Default or Event of Default has occurred and is continuing;

     (c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

     7. Miscellaneous.

     (a) Expenses. Notwithstanding anything in the Credit Agreement or any other
Loan Document to the contrary, solely for purposes of this Amendment, Borrower
shall not be responsible to pay the costs or expenses of Agent or any Lender
(including any fees or expenses of counsel for Agent or any Lender) in
connection with the preparation, negotiation, execution, delivery and/or
administration of this Amendment or any other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.

     (b) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of California.

     (c) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

4

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

QUANTUM CORPORATION a Delaware corporation     By: /s/ Linda M. Breard   Title:
Chief Financial Officer       WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as
a Lender     By: /s/ Amelie Yehros   Title: SVP           SILICON VALLEY BANK,
as a Lender     By: /s/ Rick Freeman   Title:   Relationship Manager  


--------------------------------------------------------------------------------




SCHEDULE C-1
TO
FIRST AMENDMENT TO CREDIT AGREEMENT

See Attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




Schedule C-1

Revolver Commitments

Lender Revolver Commitment Total Commitment Wells Fargo Capital Finance, LLC
$50,000,000 $50,000,000 Silicon Valley Bank $25,000,000 $25,000,000   All
Lenders $75,000,000 $75,000,000


--------------------------------------------------------------------------------